DETAILED ACTION
Claim(s) 1-25 are presented for examination.
Claim(s) 1, 3-6, 9, 11-14, 17-22 and 24 are amended.
Claims 7, 8, 15, 16 and 23 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/SE2018/051127 submitted on November 10th, 2017.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on (May 4th, 2020) and (December 8th, 2020) follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “DETECTING RANDOM ACCESS RESPONSE (RAR) VIA RANDOM ACCESS CHANNEL (RACH) PROCEDURE”). 

Claim Objections
Claim(s) 1-6, 9-14, 17-22, 24 and 25 are objected to because of the following informalities: 
	Claim 1 recites “a random access response, RAR” in line 6. Since the acronym is being mentioned for a first time, it is suggested to put the acronym in parenthesis i.e. “a random access response (RAR)”. Claims 9, 17 and 24 recite a similar limitation.
	Claim 9 further recites “and/or” in line 10. For clarity and consistency, it is suggested to use words (i.e. and, or, if, wherein, etc...) instead of “/”. Claim 24 recites a similar limitation.
	 Claim(s) 2-6, 10-14, 18-22 and 25 are also being objected for being dependent on an objected base claim as set forth above.
Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6, 9-14, 17-22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites: receiving... a preamble... on a first carrier or a second carrier ... wherein the RAR indicates the carrier out of the first carrier and the second carrier... in lines 4-8.
	It is unclear if “the carrier” out of the first carrier and the second carrier is a third carrier (i.e. a subcarrier). 
Claim(s) 2, 4-6, 9, 10, 12-14, 17, 18, 20-22, 24 and 25 recite a similar limitation. 
	There is insufficient antecedent basis for this limitation in the claim. 
	Claim(s) 2-6, 10-14, 18-22 and 25 are also being rejected for being dependent on a rejected base claim as set forth above. 
	For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claim(s) 1-4, 6, 9-12, 14, 17-20, 22, 24 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Xu et al. (US 2021/0204323 A1) hereinafter “Xu” in view of Lindoff et al. (US 2014/0112254 A1) hereinafter “Lindoff”.

Regarding Claims 1 and 17,
	Xu discloses a radio network node [see fig. 8, pg. 7, ¶121 lines 1-4, an access network device] configured to handle communication of a wireless device in a wireless communication network [see fig. 1, pg. 5, ¶84 lines 1-4, performing an initial access method with a user equipment (UE)], wherein the radio network node [see fig. 8, pg. 7, ¶121 lines 1-4, the access network device] comprises: 
	processing circuitry [see fig. 8, pg. 9, ¶146 lines 1-8, a processor “230”]; and 
	memory having program instructions stored therein [see fig. 8, pg. 9, ¶146 lines 1-8, and a memory “240” configured to store a program instruction and data that are necessary for the access network device], wherein the program instructions are executable by the processing circuitry so that the wireless device is configured to [see fig. 8, pg. 9, ¶146 lines 1-8, the stored program instruction and data implemented by the processor “230” trigger the access network device to], receive [see fig. 1: Step “S120”, pg. 5, ¶91 lines 1-3, receive], from the wireless device [see fig. 1: Step “S120”, pg. 5, ¶91 lines 1-3, from the user equipment (UE)], a preamble of a random access procedure on a first carrier or a second carrier [see fig. 1: Step “S120”, pg. 5, ¶91 lines 1-3; ¶92 lines 6-11, a random access preamble sequence based on a downlink beam index using a Physical Random Access Channel (PRACH)], and transmit [see fig. 1: Step “S130”, pg. 6, ¶95 lines 1-3, send], to the wireless device [see fig. 1: Step “S130”, pg. 6, ¶95 lines 1-3, to the user equipment], a random access response, RAR [see fig. 1: Step “S130”, pg. 6, ¶95 lines 1-3, a random access response “RAR” message by using at least two downlink beams]; 
	wherein the RAR or transmission of the RAR indicates the carrier [see fig. 1: Step “S130”, pg. 6, ¶95 lines 1-3; ¶104 lines 1-10, the access network device sends the synchronization signal to the user equipment in different sending timeslots, or at different frequency domain resource locations, and send the “RAR” message, by using the plurality of downlink beams].
	Although Xu discloses transmitting, to the wireless device, a random access response (RAR) indicating the carrier, Xu does not explicitly teach wherein the RAR or transmission of the RAR indicates the carrier “out of the first carrier and the second carrier the preamble was received on”.
	However Lindoff discloses the RAR or transmission of the RAR indicates the carrier out of the first carrier and the second carrier the preamble was received on [see fig. 8c, pg. 10, ¶148 lines 4-12, the RA preamble enables the network node to identify whether the received RA preamble is sent by the UE in a first RACH or in a second RACH for selecting the appropriate “RAR” window (i.e. a first or second RAR window, “802” and “805”) and for transmitting the “RAR” to the UE].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the RAR or transmission of the RAR indicates the carrier “out of the first carrier and the second carrier the preamble was received on” as taught by Lindoff in the system of Xu for improving accuracy of positioning measurements using RACH performed by an eNodeB and/or a UE in a heterogeneous network comprising e.g. pico and macro nodes [see Lindoff pg. 7, ¶89 lines 1-4].

Regarding Claims 2 and 18,
	Xu discloses the radio network node according to claim 17 [see fig. 8, pg. 7, ¶121 lines 1-4, the access network device].
	Xu does not explicitly teach wherein the transmission of the RAR indicates the carrier by the RAR being transmitted “in a first time position reserved for the first carrier or in a second time position reserved for the second carrier”.
	However Lindoff discloses the transmission of the RAR indicates the carrier by the RAR being transmitted in a first time position reserved for the first carrier or in a second time position reserved for the second carrier [see pg. 9, ¶140 lines 1-7, the first and second RACH are configured for transmission over subframe #2 and subframe #4].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the transmission of the RAR indicates the carrier by the RAR being transmitted “in a first time position reserved for the first carrier or in a second time position reserved for the second carrier” as taught by Lindoff in the system of Xu for the same motivation as set forth in claim 17.
	
Regarding Claims 3 and 19,
	Xu discloses the radio network node according to claim 17 [see fig. 8, pg. 7, ¶121 lines 1-4, the access network device].
	Xu does not explicitly teach wherein “the first carrier is a carrier for new radio transmissions and the second carrier is for a Supplemental Uplink transmission”.
	However Lindoff discloses the first carrier is a carrier for new radio transmissions and the second carrier is for a Supplemental Uplink transmission [see pg. 8, ¶125 lines 4-7, the first RACH and first RAR refer to a legacy RACH and legacy RAR respectively; the second RACH and second RAR refer to a new RACH and new RAR respectively].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first carrier is a carrier for new radio transmissions and the second carrier is for a Supplemental Uplink transmission” as taught by Lindoff in the system of Xu for the same motivation as set forth in claim 17.

Regarding Claims 4 and 20,
	Xu discloses the radio network node according to claim 17 [see fig. 8, pg. 7, ¶121 lines 1-4, the access network device].
	Xu does not explicitly teach wherein the program instructions are further executable by the processing circuitry so that the wireless device is configured to, “transmit a configuration of the RAR” and how the RAR or the transmission of the RAR indicates the carrier “the preamble was received on at the radio network node”.
	However Lindoff discloses transmit a configuration of the RAR and how the RAR or the transmission of the RAR indicates the carrier the preamble was received on at the radio network node [see pg. 9, ¶157 lines 1-9; ¶158 lines 1-7, the network node signals an indicator or any information to inform the UE about the RAR window configuration; and a detailed configuration enabling the UE to derive the RA preambles used to perform the RA using the first and second RACH].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “transmit a configuration of the RAR” and how the RAR or the transmission of the RAR indicates the carrier “the preamble was received on at the radio network node” as taught by Lindoff in the system of Xu for the same motivation as set forth in claim 17.
	
Regarding Claims 6 and 22,
	Xu discloses the radio network node according to claim 17 [see fig. 8, pg. 7, ¶121 lines 1-4, the access network device].
	Xu does not explicitly teach wherein the RAR indicates the carrier “by comprising one or more indicators, indicating the carrier, in a medium access control, MAC, sub-header or payload”.
[see fig. 8c, pg. 10, ¶148 lines 4-12, the RAR transmitted to the UE identifying whether the received RA preamble], indicating the carrier [see fig. 8c, pg. 10, ¶148 lines 4-12, in the first RACH or in the second RACH], in a medium access control, MAC [see pg. 10, ¶153 lines 14-18, over a suitable protocol, such as RRC, Medium Access Control (MAC), or L1/L2 control channels].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the RAR indicates the carrier “by comprising one or more indicators, indicating the carrier, in a medium access control, MAC, sub-header or payload” as taught by Lindoff in the system of Xu for the same motivation as set forth in claim 17.

Regarding Claims 9 and 24,
	Xu discloses a wireless device [see fig. 10, pg. 9, ¶147 lines 1-4, a user equipment (UE)] configured to handle communication of the wireless device in a wireless communication network [see fig. 1, pg. 5, ¶84 lines 1-4, performing an initial access method with a access network device], wherein the wireless device [see fig. 10, pg. 9, ¶147 lines 1-4, the user equipment (UE)] comprises: 
	processing circuitry [see fig. 10, pg. 10, ¶173 lines 1-7, a processor “330”]; and 
	memory having program instructions stored therein [see fig. 10, pg. 10, ¶173 lines 1-7, and memory “340” storing a program instruction and data], wherein the program instructions are executable by the processing circuitry so that the wireless device is configured to [see fig. 10, pg. 10, ¶173 lines 1-7, the stored program instruction and data implemented by the processor “330” trigger the user equipment (UE) to], transmit to a radio network node [see fig. 1: Step “S120”, pg. 5, ¶91 lines 1-3, send to a access network device], a preamble of a random access procedure on a first carrier or a second carrier [see fig. 1: Step “S120”, pg. 5, ¶91 lines 1-3; ¶92 lines 6-11, a random access preamble sequence based on a downlink beam index using a Physical Random Access Channel (PRACH)], receive from the radio network node [see fig. 1: Step “S130”, pg. 6, ¶95 lines 1-3, receive from the access network device], a random access response, RAR [see fig. 1: Step “S130”, pg. 6, ¶95 lines 1-3, a random access response “RAR” message with at least two downlink beams];
	wherein the RAR or transmission of the RAR indicates the carrier [see fig. 1: Step “S130”, pg. 6, ¶95 lines 1-3; ¶104 lines 1-10, the access network device sends the synchronization signal to the user equipment in different sending timeslots, or at different frequency domain resource locations, and sends the “RAR” message, by using the plurality of downlink beams].
	Although Xu discloses transmitting, to the wireless device, a random access response (RAR) indicating the carrier, Xu does not explicitly teach wherein the RAR or the reception of the RAR indicates the carrier “out of the first carrier and the second carrier the preamble was received on at the radio network node”, and “determine whether the preamble has been detected or not taking the received RAR and/or the reception of the RAR into account”.
	However Lindoff discloses the RAR or the reception of the RAR indicates the carrier out of the first carrier and the second carrier the preamble was received on at the radio network node [see fig. 8c, pg. 10, ¶148 lines 4-12, the RA preamble enables the network node to identify whether the received RA preamble is sent by the UE in a first RACH or in a second RACH for selecting the appropriate “RAR” window (i.e. a first or second RAR window, “802” and “805”) and for transmitting the “RAR” to the UE], and determine whether the preamble has been detected or not taking the received RAR and/or the reception of the RAR into account [see fig. 9b: Step “960”, pg. 12, ¶173 lines 2-8, determine the RA preamble sequence to use for contact with the network node, and determine RACH time-frequency instants, as well as the RAR windows used].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the RAR or the reception of the RAR indicates the carrier “out of the first carrier and the second carrier the preamble was received on at the radio network node”, and “determine whether the preamble has been detected or not taking the received [see Lindoff pg. 7, ¶89 lines 1-4].

Regarding Claims 10 and 25,
	Xu discloses the wireless device according to claim 24 [see fig. 10, pg. 9, ¶147 lines 1-4, the user equipment (UE)].
	Xu does not explicitly teach wherein the reception of the RAR indicates the carrier by the RAR being received “in a first time position reserved for the first carrier or the RAR being received in a second time position reserved for the second carrier”.
	However Lindoff discloses the reception of the RAR indicates the carrier by the RAR being received in a first time position reserved for the first carrier or the RAR being received in a second time position reserved for the second carrier [see pg. 9, ¶140 lines 1-7, the first and second RACH are configured for transmission over subframe #2 and subframe #4].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the reception of the RAR indicates the carrier by the RAR being received “in a first time position reserved for the first carrier or the RAR being received in a second time position reserved for the second carrier” as taught by Lindoff in the system of Xu for the same motivation as set forth in claim 24.

Regarding Claim 11,
	Xu discloses the method according to claim 9 [see fig. 1, pg. 5, ¶84 lines 1-4, the initial access method].
	Xu does not explicitly teach wherein “the first carrier is a carrier for new radio transmissions and the second carrier is for a Supplemental Uplink transmission”.
	However Lindoff discloses the first carrier is a carrier for new radio transmissions and the second carrier is for a Supplemental Uplink transmission [see pg. 8, ¶125 lines 4-7, the first RACH and first RAR refer to a legacy RACH and legacy RAR respectively; the second RACH and second RAR refer to a new RACH and new RAR respectively].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first carrier is a carrier for new radio transmissions and the second carrier is for a Supplemental Uplink transmission” as taught by Lindoff in the system of Xu for the same motivation as set forth in claim 9.

Regarding Claim 12,
	Xu discloses the method according to claim 9 [see fig. 1, pg. 5, ¶84 lines 1-4, the initial access method].
	Xu does not explicitly teach the method further comprising “receiving a configuration of the RAR” and how the RAR or the reception of the RAR indicates the carrier “the preamble was received on at the radio network node”.
	However Lindoff discloses receiving a configuration of the RAR and how the RAR or the reception of the RAR indicates the carrier the preamble was received on at the radio network node [see pg. 9, ¶157 lines 1-9; ¶158 lines 1-7, the network node signals an indicator or any information to inform the UE about the RAR window configuration; and a detailed configuration enabling the UE to derive the RA preambles used to perform the RA using the first and second RACH].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving a configuration of the RAR” and how the RAR or the reception of the RAR indicates the carrier “the preamble was received on at the radio network node” as taught by Lindoff in the system of Xu for the same motivation as set forth in claim 9.

Regarding Claim 14,
	Xu discloses the method according to claim 9 [see fig. 1, pg. 5, ¶84 lines 1-4, the initial access method].
	Xu does not explicitly teach wherein the RAR indicates the carrier “by comprising one or more indicators, indicating the carrier, in a medium access control, MAC, sub-header or payload”.
	However Lindoff discloses wherein the RAR indicates the carrier by comprising one or more indicators [see fig. 8c, pg. 10, ¶148 lines 4-12, the RAR transmitted to the UE identifying whether the received RA preamble], indicating the carrier [see fig. 8c, pg. 10, ¶148 lines 4-12, in the first RACH or in the second RACH], in a medium access control, MAC [see pg. 10, ¶153 lines 14-18, over a suitable protocol, such as RRC, Medium Access Control (MAC), or L1/L2 control channels].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the RAR indicates the carrier “by comprising one or more indicators, indicating the carrier, in a medium access control, MAC, sub-header or payload” as taught by Lindoff in the system of Xu for the same motivation as set forth in claim 9.

Claims 5, 13 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over “Xu” in view of “Lindoff” and in further view of ISLAM et al. (US 2018/0176958 A1) hereinafter “Islam”.

Regarding Claims 5 and 21,
	The combined system of Xu and Lindoff discloses the radio network node according to claim 17 [see fig. 8, pg. 7, ¶121 lines 1-4, the access network device].
 the RAR indicates the carrier out of the first carrier and the second carrier the preamble was received on “by comprising one out of two temporary Cell Radio Network Temporary Identifiers and/or one time alignment commands out of two time alignment commands each being associated with a respective carrier”.
	However Islam discloses wherein the RAR indicates the carrier out of the first carrier and the second carrier the preamble was received on by comprising one out of two temporary Cell Radio Network Temporary Identifiers and/or one time alignment commands out of two time alignment commands each being associated with a respective carrier [see pg. 9, ¶98 lines 7-12, at least one of BS “110a” or BS “110b” responds with a random access response (RAR) message (MSG2) which includes a identifier (ID) of the RACH preamble, a timing advance (TA), an uplink grant, cell radio network temporary identifier (C-RNTI), and a back off indicator].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the RAR indicates the carrier out of the first carrier and the second carrier the preamble was received on “by comprising one out of two temporary Cell Radio Network Temporary Identifiers and/or one time alignment commands out of two time alignment commands each being associated with a respective carrier” as taught by Islam in the combined system of Xu and Lindoff for improving communications between access points and stations in a wireless network [see Islam pg. 1, ¶7 lines 1-10].

Regarding Claim 13,
	The combined system of Xu and Lindoff discloses the method according to claim 9 [see fig. 1, pg. 5, ¶84 lines 1-4, the initial access method].
	Neither Xu nor Lindoff explicitly teach wherein the RAR indicates the carrier out of the first carrier and the second carrier the preamble was received on “by comprising one out of two temporary Cell Radio Network Temporary Identifiers and/or one time alignment command out of two time alignment commands each being associated with a respective carrier”.
[see pg. 9, ¶98 lines 7-12, at least one of BS “110a” or BS “110b” responds with a random access response (RAR) message (MSG2) which includes a identifier (ID) of the RACH preamble, a timing advance (TA), an uplink grant, cell radio network temporary identifier (C-RNTI), and a back off indicator].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the RAR indicates the carrier out of the first carrier and the second carrier the preamble was received on “by comprising one out of two temporary Cell Radio Network Temporary Identifiers and/or one time alignment commands out of two time alignment commands each being associated with a respective carrier” as taught by Islam in the combined system of Xu and Lindoff for improving communications between access points and stations in a wireless network [see Islam pg. 1, ¶7 lines 1-10].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (Pub. No.: US 2011/0045837 A1); see fig. 9: Step(s) “915” / “940”; pg. 5, ¶61 lines 1-10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469